Webb, Judge.
"There is a presumption in favor of the regularity and legality of all proceedings in the superior court.” Touchton v. Stewart, 229 Ga. 303 (190 SE2d 912) (1972). Appellants, in this appeal from the order of the trial court dismissing their appeal because of their "unreasonable delay in the processing of the appeal in this case, which the court finds to be inexcusable,” now fail in their duty under our Rule 18 (c) (3) "to demonstrate reversible error affirmatively by the reeord” (Smith v. Forrester, 132 Ga. App. 426 (1) (208 SE2d 199) (1974) and cits.); and "[i]n these circumstances we have insufficient cause to overturn the judgment of the trial court.” Rambo v. Fulton Financial Corp., 145 Ga. App. 791, 792 (245 SE2d 12) (1978).
Additionally, from our review of the record we cannot say that the trial court was without justification in finding that there was unreasonable delay in processing the appeal, and that the delay was inexcusable.

Judgment affirmed.

Quillian, P. J., and McMurray, J., concur.